

116 HR 4886 IH: National ACERT Grant Program Authorization Act
U.S. House of Representatives
2019-10-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4886IN THE HOUSE OF REPRESENTATIVESOctober 28, 2019Mr. Pappas (for himself and Mr. Rutherford) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Omnibus Crime Control and Safe Streets Act of 1968 to establish the Adverse Childhood
			 Experiences Response Team grant program, and for other purposes.
	
 1.Short titleThis Act may be cited as the National ACERT Grant Program Authorization Act. 2.Adverse childhood experiences response team grant programTitle I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10101 et seq.) is amended by adding at the end the following:
			
				OOAdverse childhood experiences response team grant program
					3051.Grants for adverse childhood experiences response teams
 (a)Grants authorizedFrom amounts made available to carry out this section, the Attorney General, in coordination with the Secretary of Health and Human Services, shall make grants to States, units of local government, Indian Tribes, and neighborhood or community-based organizations to address adverse childhood experiences associated with exposure to trauma.
 (b)Use of fundsAmounts received under a grant under this section may be used to establish an adverse childhood experiences response team, including by—
 (1)establishing protocols to follow when encountering a child or youth exposed to trauma to facilitate access to services;
 (2)developing referral partnership agreements with behavioral health providers, substance treatment facilities, and recovery services for family members of children exposed to trauma;
 (3)integrating law enforcement, mental health, and crisis services to respond to situations where children have been exposed to trauma;
 (4)implementing comprehensive programs and practices to support children exposed to trauma; (5)identifying barriers for children to access trauma-informed care in their communities;
 (6)providing training in trauma-informed care to emergency response providers, victim service providers, child protective service professionals, educational institutions, and other community partners; and
 (7)supporting cross-system planning and collaboration among officers and employees who work in law enforcement, court systems, child welfare services, correctional reentry programs, emergency medical services, health care services, public health, and substance abuse treatment and recovery support.
 (c)ApplicationA State, unit of local government, Indian Tribe, or neighborhood or community-based organization desiring a grant under this section shall submit to the Attorney General an application in such form, and containing such information, as the Attorney General may reasonably require.
 (d)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $10,000,000 for each of the fiscal years 2020 through 2023.
						.
		